NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted August 29, 2007
                             Decided August 30, 2007

                                      Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. JOEL M. FLAUM, Circuit Judge

No. 06-3353

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 02 CR 384-2
ELI SANTIAGO,
     Defendant-Appellant.                    Robert W. Gettleman,
                                             Judge.

                                    ORDER

        Eli Santiago was convicted in 2003 of cocaine and gun offenses. See 21 U.S.C.
§§ 841(a)(1), 846, 860(a); 18 U.S.C. §§ 922(g)(1), 924(c)(1). The district court
initially imposed concurrent prison terms of 110 months on all but one conviction
for possessing a gun during a drug trafficking crime, and the mandatory
consecutive term of 60 months for that conviction. We affirmed Santiago’s
convictions on direct appeal, United States v. Santiago, 428 F.3d 699, 705-06 (7th
Cir. 2005), but after a limited remand under United States v. Paladino, 401 F.3d
471 (7th Cir. 2005) (applying United States v. Booker, 543 U.S. 220 (2005)), we
ordered resentencing, United States v. Santiago, No. 04-2489, 2006 U.S. App.
LEXIS 9221, *1-2 (7th Cir. Apr. 12, 2006). On remand the district court reduced
the 110-month terms to 100 months, 10 months under the low end of the guidelines
No. 06-3353                                                                    Page 2

range. Santiago again appeals, but his appointed counsel has moved to withdraw
because he cannot discern a nonfrivolous basis for appeal. See Anders v. California,
386 U.S. 738 (1967). We invited Santiago to respond to counsel’s motion, see Cir. R.
51(b), and he has done so. Our review is limited to the potential issues identified in
counsel’s facially adequate brief and in Santiago’s response. See United States v.
Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

       First, Santiago proposes to argue that the district court miscalculated his
criminal history score. But the district court employed the same guidelines
calculations on remand that it used at the initial sentencing. Santiago raised no
issue about these calculations during his first appeal, so any objection he might
have is beyond the scope of our earlier remand and thus waived. See United States
v. Swanson, 483 F.3d 509, 514-15 (7th Cir. 2007); United States v. Husband, 312
F.3d 247, 250-51 (7th Cir. 2002). The same answer applies to the suggestion of
counsel and Santiago that an argument might be made that the district court erred
in ordering Santiago to submit to drug tests as a condition of his supervised release
without specifying the maximum number of tests. That same condition was
imposed in the original sentence but wasn’t challenged during Santiago’s initial
appeal; thus, any argument about it is waived.

       Counsel and Santiago also consider arguing that the district court should
have further reduced Santiago’s 100-month terms in response to a letter the court
received from Santiago a week after his resentencing. In this letter Santiago urged
the court to reconsider its decision to shave 10 months off the guidelines range;
other defendants, he said, had received great reductions following Paladino
remands. Santiago also asked the court to take into account the negative effect his
incarceration was having on his son. We agree with counsel that this potential
argument would be frivolous. A sentencing court has no jurisdiction to reconsider a
final sentence except as authorized by Federal Rule of Criminal Procedure 35,
which had no application to this case. See Salinas, 365 F.3d at 586.

       Counsel and Santiago finally consider whether Santiago could challenge the
reasonableness of his new, lower prison sentences. We agree with counsel that such
a challenge would be frivolous. We have noted that it’s “hard to conceive of
below-range sentences that would be unreasonably high,” United States v. George,
403 F.3d 470, 473 (7th Cir. 2005), and Santiago’s 100-month terms would not be
among the rare exceptions. The district court gave meaningful consideration to the
factors set forth in 18 U.S.C. § 3553(a), see United States v. Laufle, 433 F.3d 981,
987 (7th Cir. 2006), including Santiago’s exemplary conduct in prison, the limited
need to protect the public from him or deter his future criminal behavior, the
emotional toll his incarceration has visited upon his son, and Santiago’s decision to
keep his loaded gun in the same home where his children resided. Counsel is
No. 06-3353                                                                   Page 3

unable to articulate any basis for arguing that the overall sentence is unreasonable,
and we agree that any such argument would be frivolous.

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.